Case 2:17-cv-03869-MMB Document 41 Filed 07/12/19 Page 1of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

CHASE FROST,

Plaintiff,
CIVIL ACTION NO.
v. : 17-cv-3869
CITY OF PHILADELPHIA
Defendant.

 

NOTICE OF APPEAL
Notice is hereby given that Chase Frost, Plaintiff, hereby appeals to the United States Court
of Appeals for the Third Circuit from an Order granting Defendant City of Philadelphia’s Motion

for Summary Judgment (Doc. No. 39), entered on June 17, 2019.

Respectfully submitted,

CONSOLE MATTIACCI LAW, LLC

    

Dated: July 12, 2019 —
Rahul Munshi, Esq.
1525 Locust St., Ninth Floor
Philadelphia, PA 19102
(215) 545-7676

 

Attorney for Chase Frost
Case 2:17-cv-03869-MMB Document 41 Filed 07/12/19 Page 2 of 2

CERTIFICATE OF SERVICE
I, Rahul Munshi, hereby certify that Plaintiff Chase Frost’s Notice of Appeal was filed

using the ECF system, through which this document is available for viewing and downloading,
causing a notice of electronic filing to be served upon the following counsel of record:

Frank E. Wehr II, Esquire

City of Philadelphia Law Department
1515 Arch Street, 16"" Floor
Philadelphia, PA 19102

Attorney for Defendant

CONSQLE MATTIACCI LAW, LLC

Rahul Munshi, Esquire.
1525 Locust St.

Ninth Floor
Philadelphia, PA 19102

Counsel for Plaintiff, Chase Frost

Dated: July 12, 2019
